Order entered September 15, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00109-CR

                 RAYMOND OSCAR ROBLEDO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-00555-W

                                    ORDER

      Before the Court is appellant’s September 14, 2020 third motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on October 16, 2020.



                                             /s/   LANA MYERS
                                                   JUSTICE